Beck, P. J., and Atkinson, J.
We dissent from the ruling made in the first headnote and the first division of the opinion. The movant submitted affidavits to sustain the ground of the alleged disqualification of certain jurors, because of bias and prejudice, and these affidavits are properly in the record here for consideration by this court. The State insists that it met the evidence to show disqualification of the jurors, by the submission at the hearing of counter-affidavits, in which the material statements made in the affidavits adduced to show disqualification wore controverted, thus making an issue as to the disqualification of the jurors; and that the judgment of the trial court as to this issue should not be disturbed, as there was no abuse of discretion. The ruling of the majority that this issue was one for decision by the judge would be sound, in our opinion, if we had in the record, properly certified, the counter-affidavits which are attached to this record; but under the ruling in the Glover ease (Glover v. State, *820128 Ga. 1), which has been followed, these affidavits can not be considered, inasmuch as they are not properly identified and certified nor made a part of the record. The fact that a formal answer was made by the solicitor-general for the State to the rule nisi can not have the effect of dispensing with the proper identification, certification, and order making the affidavits a part of the record. If the answer of the solicitor-general, with the affidavits attached as exhibits, had been approved or allowed by the court, it might have become a part of the record without a formal order to that effect; but the mere filing of what purports to be an answer, with certain affidavits attached, in the clerk’s office three days after the motion for new trial was heard, was not sufficient, although “ the counter-showing of the solicitor-general on the motion for new trial as amended, filed March 18, 1922,” is specified in the bill of exceptions as a material part of the record, there being no order or entry by the judge to show that this counter-showing, with its exhibits, was identical with the one submitted to the judge. The clerk who made the entry of filing was not even present at the hearing of the motion, so that it could be handed to him for filing in the presence of the court. The rule prescribing how documents of vital importance like this are to be identified and made a part of the record is of uniform and universal application in criminal cases; and a failure to comply with the requirements as to identification and making the affidavits a part of the record prevents a consideration in this court of affidavits used in a counter-showing not properly brought up in the record. We do not think that these affidavits used in the counter-showing can be considered; and that being true, affidavits showing disqualification of certain of the jurors were not met and rebutted. Fisi-i, C. J., concurs herein.